Citation Nr: 0424226	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  97-21 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

1.  Entitlement to an increased rating for chloracne, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an initial rating of 70 percent, or 
higher, for post-traumatic stress disorder since June 30, 
1995, the date of initial entitlement, currently evaluated as 
50 percent disabling from June 30, 1995, to April 13, 1999; 
70 percent disabling from April 14, 1999, to July 13, 1999; 
100 percent temporary total rating, from July 14, 1999, to 
October 31, 1999, due to hospitalization; and 70 percent 
disabling, commencing November 1, 1999.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law




ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

In a May 21, 1998, decision, the Board denied a disability 
rating in excess of 30 percent for post-traumatic stress 
disorder (PTSD), based on an initial award.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans' Claims (Court).  

While the veteran's appeal was pending before the Court, the 
RO, in an October 1999 rating decision, increased the 
disability rating for PTSD from 30 percent to 70 percent, 
effective from April 14, 1999, the date the medical records 
showed an increase in the disability.  The 70 percent rating 
has since remained in effect, except for a period of 
temporary total rating due to hospitalization for treatment 
of PTSD, from July 14, 1999, through October 31, 1999.  

In a January 2000 order, the Court vacated the Board's May 
21, 1998, decision and remanded the issue of a disability 
rating in excess of 30 percent for PTSD, based on an initial 
award, to the Board for further development and 
readjudication.  On June 21, 2000, the Board remanded the 
issue of the initial rating for PTSD to the RO for 
accomplishment of the directed development and 
readjudication.  In a November 2001 rating decision, the RO 
increased the disability rating for PTSD, based on an initial 
award, from 30 percent to 50 percent, effective from June 
1995, the date of receipt of the claim, and denied a 
disability rating in excess of 70 percent for PTSD, effective 
from April 14, 1999, except for the 100 percent temporary 
rating based on hospitalization from mid-July through October 
1999.  

In a June 12, 2002, decision, the Board decided multiple 
issues, to include denying a disability rating in excess of 
10 percent for chloracne and, in the same decision, remanded 
the issue of entitlement to an initial rating of 70 percent, 
or higher, for PTSD.  The Board's remand portion of the June 
2002 decision also included a directive for the RO to issue 
the veteran a statement of the case (SOC) on the issue of 
entitlement to an earlier effective date for the award of 
total disability based on individual unemployability (TDIU) 
due solely to service-connected disability, since that issue 
was placed in appellate status because the veteran had filed 
a notice of disagreement addressing the effective date of the 
benefit.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 19.9, 19.26, 19.29 (2003); see also Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).  The veteran appealed the 
Board's June 12, 2002, decision to the United States Court of 
Appeals for Veterans' Claims (Court).  The remand portion of 
the Board's June 2002 decision constituted a preliminary 
order as to the issues addressed in the remand, and those 
remanded issues were not before the Court.  

In a January 2003 order, the Court granted the parties' Joint 
Motion for Partial Remand of the Board's June 12, 2002 
decision and to Stay Further Proceedings.  Pursuant to the 
actions requested in the Joint Motion, the Court vacated the 
Board's denial of an increased rating for chloracne and 
remanded that issue back to the Board for readjudication.  
The Court order dismissed the appeal as to the additional 
issues on appeal.  

Pursuant to the Court's January 2003 order, the Board, in 
October 2003, remanded the issue of increased rating for 
chloracne to the RO for further development.  Having 
completed the development to the extent possible, the RO 
denied a rating in excess of 10 percent for chloracne, and 
that issue was returned to the Board for appellate 
determination.  

As for the issue of entitlement to an earlier effective date 
for award of TDIU, the RO issued the veteran a statement of 
the case in July 2002, and advised him of his appellate 
rights.  The veteran did not perfect an appeal on that issue, 
and the RO's February 2000 rating decision awarding TDIU, 
effective June 4, 1999, became final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2003).  

As for that portion of the Board's June 12, 2002, remand 
pertaining to entitlement to an initial rating of 70 percent, 
or higher, for PTSD, the RO, having completed the directives 
in the remand to the extent possible, denied the claim and 
confirmed the "staged ratings" assigned the disability, 
effective from June 30, 1995, the effective date of the award 
of service connection for PTSD.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  That issue has been returned to the 
Board for appellate determination.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Chloracne of the face is manifested by exfoliation, 
exudation and itching, involving less than 20 percent of the 
entire body, with mild disfigurement, covering an area of 3x4 
cm.  

3.  Effective from June 1995, PTSD has considerably impaired 
the veteran's ability to establish and maintain effective or 
favorable relationships with people, resulting in 
considerable industrial impairment and, effective November 7, 
1996, PTSD has resulted in occupational and social impairment 
with reduced reliability and productivity.  

4.  Effective April 14, 1999, PTSD has resulted in a 
demonstrable inability to obtain or retain employment.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for chloracne have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), 4.7, 4.118 Diagnostic Codes 7800-
7806 (2002 & 2003).

2.  The criteria for an initial rating in excess of 50 
percent for PTSD, prior to April 14, 1999, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.1-4.3, 4.7, 
4.10, 4.130, 4.132 Diagnostic Code 9400 (1996 & 2002).  

3.  The criteria for a 100 percent schedular rating for PTSD, 
effective from April 14, 1999, have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), 4.1-4.3, 4.7, 4.10, 
4.130, 4.132 Diagnostic Code 9400 (1996 & 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), referred to as Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandated that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  For the reasons enumerated 
below, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case, see 
Bernard v. Brown, 4 Vet. App. 384 (1993), and there has been 
full compliance with the VCAA, and all other legal precedents 
applicable to the claim.  See Pelegrini II.  Under the facts 
of this case, the Board finds that the record has been fully 
developed, and it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

In the case at hand, the veteran's substantially complete 
application for service connection for PTSD was received in 
June 1995.  His substantially complete application for an 
increased rating for chloracne of the face was received in 
March 1997.  Initial determinations were made in 1996, for 
PTSD, and in December 1997, for chloracne, all of which 
occurred many years before the VCAA was enacted.  In July 
2002 and December 2003, the veteran was informed of the VCAA, 
which also advised him of the development actions required by 
the statute.  Supplemental statements of the case were issued 
in June 2004 and in July 2004, which contained the pertinent 
provisions of the VCAA.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Hence, there has been substantial 
compliance with Pelegrini II in that the appellant has 
received the VCAA content-complying notice and there has been 
proper subsequent VA process.  See Pelegrini II.  

Increased Rating and general provisions

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  
It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.  

Where the law or regulations governing a claim change while 
the claim is pending, as in the veteran's case, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  In deciding such case, the Board must determine 
whether the previous or revised version is more favorable to 
the veteran.  However, if the revised version is more 
favorable, the retroactive reach of that regulation can be no 
earlier than the effective date of the change, and the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  See 
38 U.S.C.A. § 5110(g); see also VAOPGCPREC 3-2000 (2000).  

The veteran served on active duty from February 1967 to 
January 1970, including service in Vietnam from June 1967 to 
June 1968.  His awards and decorations include the Combat 
Infantryman's Badge, Vietnam Campaign Medal, and Vietnam 
Service Medal.  

A.  Chloracne

Based on the veteran's service medical records and post-
service VA dermatology examination, the RO, in a September 
1995 rating decision, granted service connection for 
chloracne of the face as a residual of his exposure to 
herbicide, namely, Agent Orange, while in Vietnam.  A 10 
percent rating was assigned the disability, which has since 
remained in effect.  

In March 1997, VA received the veteran's claim for an 
increased rating for chloracne, asserting that the condition 
had become much worse, warranting a rating in excess of 10 
percent.  

VA outpatient treatment records, dating from March 1995 to 
November 1997, show that the veteran was seen with a minor 
area of inflammation below his left jaw in March 1997.  He 
reported the area had been much larger before, but was 
"simmering" down.  In May 1997, the veteran reported having 
run out of medication.  The examiner noted erythema, several 
papules and moderate scarring on the veteran's face.  The 
impression was acne/chloracne.  A July 1997 treatment record 
indicates that his chronic adult acne/chloracne was well 
maintained on the current medication.  

A July 1997 VA examination report notes the veteran's history 
of acne flare-ups since his Vietnam service.  He took 
Erythromycin lotion for his condition.  Examination of his 
skin revealed some pitting of the face, but there was no 
objective evidence of any involvement across the skin of the 
chest or back.  Photographs of the veteran's face were 
submitted, revealing pockmarks on both cheeks.  

During his May 1998 VA examination, the veteran complained of 
a worsening of his acne since service.  He denied any 
improvement to his condition, despite multiple different 
therapies.  He was encouraged to use tanning lights and to 
expose himself to the sun.  There were no appreciable changes 
associated with the frequency with which he shaved.  At that 
time he was taking Accutane, Doxycycline and topical 
Erythromycin.  Examination showed only minimal scars and no 
active acne disease over the anterior and posterior chest.  
There were active pustule lesions and comedones with 
punctuate-type scarring on his face, most pronounced over the 
cheeks and jaw; his forehead was mostly spared.  The 
diagnosis was adult acne with resolved chloracne and 
scarring.  Accompanying color photographs of the his face 
showed small, slightly reddened areas along his cheeks and in 
his beard area.  There was also evidence of acne scarring on 
both cheeks.  

VA outpatient treatment records, dating from January 1998 to 
June 2001, show ongoing treatment for adult acne/chloracne.  
Earlier records, such as in February 1998, indicate that his 
skin disease was well maintained.  However, in February 1999, 
the veteran stopped taking his medication and had a flare-up 
of his acne.  A June 1999 dermatology report notes that, 
while he was not experiencing acne flare at the time, he had 
earlier attempted to discontinue his antibiotics with a 
flare.  When the veteran was admitted to a VA facility in 
July 1999, his physical examination report indicated that 
there were no appreciable lesions or definitive dermatitis on 
his skin at that time.  In February 2000, he was noted to 
have a tan and brown papule on his left cheek, which was 
biopsied.  The accompanying pathology report showed a 
diagnosis of intradermal nevus.  An August 2000 dermatology 
report noted that the veteran had discontinued his 
medication.  Examination revealed moderate erythema and his 
face was described as pockmarked.  A May 2001 progress note 
indicated that he had opted for chronic antibiotic treatment 
because he was unable to tolerate very low doses of another 
medication.  

Private treatment records from East Lincoln Internal 
Medicine, dating from August 1994 to February 2001, show 
entries in September 1998, April 1999 and July 2000, to the 
effect that the veteran had retained acne scars on his face.  
Other private treatment records, dated in June 2002, show 
treatment for facial acne.  On examination, his back and 
chest were clear, but acne scars were noted on his face.  

The veteran's VA outpatient treatment records for February 
2003 note that his chronic adult cystic acne had gone through 
two courses of Accutane and he did not wish to start a third 
course.  However, by April 2003, he was willing to start 
another Accutane course.  The treatment report for June 2003 
noted he was at borderline control, with some dryness, and 
was willing to try Accutane every other day.  

The report of the veteran's December 2003 VA dermatology 
examination notes that the examiner had reviewed the entire 
claims folder.  On examination, there were 4x3 cm areas 
around both cheeks that showed some redness and some old 
comedones.  On palpation of these areas, deep cystic lesions 
were noted, none of which were infected, but there was 
scarring consistent with old acneform lesions.  Since these 
were on the cheeks, they cannot be covered.  The examiner 
noted that the scarring presented mild disfigurement, with 
the left side was slightly more severe than the right side.  
Some deep cystic lesions were noted, mostly over thezygomas 
of both sides of the face, which were palpable but not 
visible; they did not cover more than 40 percent of the body.  
The dermatologist noted that, concerning the Rule of Nine's 
as it relates to burns/body surface areas, the head 
accompanies 9 percent of total body surface area, and the 
lesions did not cover 9 percent of the body, hence, they 
would obviously affect less than 9 percent of the face.  
Examination of the face revealed some scarring, comedones and 
deep nodules, but they were not reddened nor did they appear 
to be active.  The area affected of the face appeared to be 
less than 5 percent.  No other topical therapy was being 
used, but the veteran continued to use Accutane on a daily 
basis.  Exposed areas included the face.  The veteran related 
that these areas were constantly draining, although no 
drainage was noted on examination.  Photographs of the 
affected areas were take, which were essentially described in 
the examination report and are reflective of the findings 
made during examination.  

In March 2004, VA received photographs of the veteran in 
support of his claim for an increase in disability benefits 
for his chloracne.  These are essentially reflective of those 
taken at the time of his December 2003 VA dermatology 
examination.  

Analysis

The veteran's chloracne of the face is rated under Diagnostic 
Code 7800-7806 of VA's Schedule for Rating Disabilities 
pertaining to diseases of the skin.  See 38 C.F.R. § 4.118.  
The first diagnostic code cited most closely identifies the 
part, or system, of the body involved, in this case, 
disfigurement of the head and face, and the diagnostic code 
that follows the hyphen identifies the residual condition, in 
this case, dermatitis.  See 38 C.F.R. § 4.27.  

By regulatory amendment effective August 30, 2002, changes 
were made to the schedular criteria for evaluating skin 
diseases, including the pertinent diagnostic codes involved 
in rating the veteran's chloracne.  Where the law or 
regulations governing a claim change while the claim is 
pending, as in the veteran's case, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Dudnick, 10 Vet. App. at 79.  In deciding such 
case, the Board must determine whether the previous or 
revised version is more favorable to the veteran.  However, 
if the revised version is more favorable, the retroactive 
reach of that regulation can be no earlier than the effective 
date of the change, and the Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  See 38 U.S.C.A. § 5110(g); see 
also VAOPGCPREC 3-2000 (2000).  

In the veteran's case, his skin condition has been evaluated 
under both the version in effect prior to and as of August 
30, 2002 by the RO.  Hence, a remand for this purpose is 
unnecessary and there is no due process bar for the Board to 
proceed with the appeal.  

The criteria in effect prior to August 30, 2002, provides 
under Diagnostic Code 7806 that a 10 percent rating is 
warranted for eczema with exfoliation, exudation or itching 
and involvement of an exposed surface or extensive area.  A 
30 percent rating requires constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating requires ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations or 
exceptionally repugnant disfigurement.  See 38 C.F.R. § 4.118 
(2002).  

Effective August 30, 2002, Diagnostic Code 7806 provides that 
a 10 percent rating is warranted for eczema involving at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas be affected; or intermittent systematic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, are required for a total duration of less than six 
weeks during the past twelve-month period.  A 30 percent 
rating requires that 20 to 40 percent of the entire body, or 
20 to 40 percent of exposed areas be affected; or systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, are required for a total duration of six weeks or 
more, but not constantly, during the past twelve-month 
period.  A 60 percent rating requires that more than 40 
percent of the entire body, or more than 40 percent of 
exposed areas be affected; or constant, or near constant, 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs are required during the past twelve-
month period.  This diagnostic code also provides that the 
skin condition can be rated as disfigurement of the head, 
face, or neck, under Diagnostic Code 7800, or as scars, under 
Diagnostic Codes 7801 through 7805, depending upon the 
predominant disability.  See 38 C.F.R. § 4.118 (2003).  

Under either the criteria in effect prior to August 30, 2002, 
or the revised criteria in effect August 30, 2002, a 10 
percent rating is entirely appropriate for chloracne, rated 
analogous to dermatitis, under Diagnostic Code 7806.  Under 
the criteria in effect prior to August 30, 2002, for a 30 
percent, or higher, disability rating, greater severity must 
be clinically shown, such as medical evidence of constant 
exudation or itching, extensive lesions, or marked 
disfigurement and, for a 50 percent rating, medical evidence 
must show ulceration or extensive exfoliation or crusting and 
systemic or nervous manifestations or exceptionally repugnant 
disfigurement.  Review of the claims file, which includes 
numerous treatment records, as well as the reports of 
numerous dermatology examinations, with photographs, does not 
show such severity of the veteran's skin disorder as to 
warrant a disability rating in excess of 10 percent.  

Effective August 30, 2002, for a disability rating in excess 
of 10 percent under Diagnostic Code 7806 there must be 
medical evidence of greater severity than shown.  A higher 
rating of 30 percent is not warranted unless the record shows 
dermatitis involving 20 to 40 percent for the entire body, or 
20 to 40 percent of exposed affected areas, or systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
no constantly during the past twelve-month period.  During 
the veteran's December 2004 VA dermatology examination, the 
examining dermatologist specifically addressed the criteria 
contained in the current regulation.  The findings, and 
opinions expressed by the examining physician do not support 
a disability rating in excess of 10 percent under the 
criteria in effect as of August 30, 2002.  

The veteran's December 2003 VA dermatology examination report 
included findings pertaining to disfiguring scars about the 
face and cheeks.  Diagnostic Code 7806, effective August 30, 
2002, provides that, in the alternative, dermatitis can be 
rated as disfigurement of the head, face or neck, or on the 
basis of scarring, depending on the predominant disability.  

The criteria in effect prior to August 30, 2002, provides 
that, under Diagnostic Code 7800, moderate disfiguring scars 
of the head, face or neck, warrants a 10 percent rating.  
Severe disfiguring scars of the head, face or neck producing 
a marked and unsightly deformity of the eyelids, lips or 
auricles warrants a 30 percent rating.  Disfiguring scars of 
the head, face or neck resulting in a complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement warrants a 50 
percent rating.  See 38 C.F.R. § 4.118 (2002).  

Effective August 30, 2002, Diagnostic Code 7800 provides that 
disfigurement of the head, face or neck with one 
characteristic of disfigurement warrants a 10 percent rating.  
Disfigurement of the head, face or neck, with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes [including eyelids], ears [auricles], cheeks, 
lips), or; with two or three characteristics of disfigurement 
warrants a 30 percent rating.  Disfigurement of the head, 
face or neck, with visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes [including eyelids], 
ears [auricles], cheeks, lips), or; with four or five 
characteristics of disfigurement warrants a 50 percent 
rating.  Disfigurement of the head, face or neck, with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes [including eyelids], 
ears [auricles], cheeks, lips), or; with six or more 
characteristics of disfigurement warrants an 80 percent 
rating.  See 38 C.F.R. § 4.118 (2003).  

Diagnostic Code 7800 also contains the following notes:  

Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under § 4.118, are:  
?	Scar 5 or more inches (13 or more cm.) in length.  
?	Scar at least one-quarter inch (0.6 cm.) wide at widest 
part.  
?	Surface contour of scar elevated or depressed on 
palpation.  
?	Scar adherent to underlying tissue.  
?	Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).  
?	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.).  
?	Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.).  
Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  

Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.  

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.  Id.  

Under the above-mentioned criteria, the veteran's skin 
condition warrants no more than a 10 percent rating.  The 
December 2003 examining dermatologist specifically addressed 
the criteria contained in Diagnostic Code 7800 pertaining to 
disfigurement under the criteria in effect as of August 30, 
2002.  The findings of that examination noted the two 
affected areas each measured 4x3 cm; and scarring consistent 
with old acneform lesions; with, as the examiner described, 
mild disfigurement.  The examiner, who described the areas of 
the cheeks and face involved, addressed the photographs taken 
during the examination.  In the absence of medical findings 
of greater severity, such as tissue loss and gross distortion 
or asymmetry of the nose, chin, forehead, eyes, ears, cheeks, 
lips, or with tow or three characteristics of disfigurement, 
see Note 1, the criteria for a 30 percent rating have not 
been met.  Also, even greater severity that would warrant a 
rating in excess of 30 percent have not been found on medical 
evaluation, to include consideration of unretouched color 
photographs of the affected areas.  

Under the circumstances, a disability rating in excess of 10 
percent, under either the criteria in effect prior to or as 
of August 30, 2002, pertaining to disfigurement under 
Diagnostic Code 7800 is not warranted.  The Court has held in 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), that, if none 
of the symptoms for any one injury is duplicative or 
overlapping with the symptoms of the other conditions, 
separate ratings are appropriate.  See also 38 C.F.R. 4.14, 
for further discussion of the prohibition against 
"pyramiding" the same disability under various diagnoses.  
However, the regulations pertaining to evaluation of skin 
disorders specifically provides for rating dermatitis under 
either Diagnostic Code 7806 or under Diagnostic Code 7800, 
whichever would best apply to the disability.  Because there 
are specific diagnostic codes to evaluate the veteran's skin 
disability of the cheeks and face, consideration of other 
diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  

Further, the Board finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  However, even if such consideration were 
appropriate, in the absence of medical evidence of scars 
other than on the head, face or neck, or limitation of 
function or the affected areas, there is no basis for 
assignment of a higher evaluation under Diagnostic Codes 7801 
through 7805.  See 38 C.F.R. § 4.118.  (2002 & 2003).  

In the veteran's case, a 10 percent rating is entirely 
appropriate for chloracne of the face and fully comports with 
the applicable schedular criteria.  The benefit of the doubt 
doctrine is a unique standard of proof that applies in 
decisions on claims for veterans' benefits.  Unlike other 
claimants and litigants in other matters, pursuant to 
38 U.S.C.A. § 5107(b), a veteran is entitled to the benefit 
of the doubt when there is an approximate balance of positive 
and negative evidence.  Also, the benefit of the doubt rule 
does not shift from the claimant to the VA the initial burden 
to submit a facially valid claim.  When all evidence is 
assembled, VA is then responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1991).  However, the Board finds that the 
record does not provide an approximate balance of negative 
and positive evidence on the merits.  Therefore, the board is 
unable to identify a reasonable basis for granting a 
disability rating in excess of 10 percent for chloracne.  See 
38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990).  

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's chloracne.  It should be remembered that, 
generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working or equivalent productive time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See 38 C.F.R. § 4.1.  
In this regard, the Board notes that the medical evidence 
reflects that the veteran has not undergone prolonged 
hospitalization for his chloracne or that the disability has 
caused marked interference with employment as to render 
impractical the application of the regular schedular 
standards during any stage under consideration.  Under the 
circumstances, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

B.  PTSD

By history, the veteran served in Vietnam and is the 
recipient of the Combat Infantryman's Badge.  In an August 
1986 rating decision, the RO granted service connection for 
PTSD, effective from June 1995, the date of receipt of his 
claim, and assigned the disability a 10 percent rating, 
effective the effective date of the award.  In February 1997, 
VA received the veteran's notice of dissatisfaction with the 
assigned initial rating of 10 percent.  As a result, the 
Board has recharacterized the issue as involving the 
propriety of the assignment of the initial rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Review of the record shows that the RO has effectively 
considered the appropriateness of its initial evaluation 
under the original and, where appropriate, revised rating 
criteria, in conjunction with the submission of additional 
evidence at various times while the appeal was pending.  
Thus, a remand for this purpose is unnecessary.  Likewise, 
the Board will consider the appropriateness of the initial 
rating for PTSD under the applicable criteria in conjunction 
with the submission of additional evidence at various times 
while the appeal was pending.  Further, in the case where the 
law or regulations governing a claim change while the claim 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary, and, in 
deciding such case, the Board must determine whether the 
provisions or revised version is more favorable to the 
veteran.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  

Currently, the veteran's PTSD is evaluated as 50 percent 
disabling from June 30, 1995, (the effective date of the 
initial award), to April 13, 1999; 70 percent disabling from 
April 14, 1999, to July 13, 1999, with a 100 percent 
temporary total rating, from July 14, 1999, to October 31, 
1999, due to hospitalization; and a resumed 70 percent 
disabling, commencing November 1, 1999, the first day 
following the period of hospitalization.  The veteran's claim 
for an increased rating for PTSD, based on the initial award 
of benefits, is on going since he initially filed his claim 
for service connection benefits in June 1995.  Essentially, 
he is requesting an initial rating of 70 percent, or higher, 
for PTSD since June 30, 1995, the date of initial 
entitlement.  

The claims file shows that the veteran's last gainful 
employment was in June 1999, and he is receiving a retirement 
annuity from his former employer.  In a June 2000 decision, a 
Social Security Administration, Administrative Law Judge, 
awarded the veteran disability benefits, effective from June 
1999, the time of his last employment, based on PTSD.  The 
RO, in a rating decision dated in February 2000, awarded the 
veteran TDIU, effective from June 1999, on the basis that the 
PTSD had been assigned a 70 percent rating and evidence of 
record indicating unemployability due to service-connected 
PTSD.  

Prior to November 7, 1996, PTSD was evaluated using criteria 
from the general rating formula for psychoneurotic disorders.  
See 38 C.F.R. § 4.132, DC 9411 (1996).  Under this formula, 
50 percent rating requires a showing that the veteran's 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  

A 70 percent evaluation is warranted where the veteran's 
ability to establish or maintain effective or favorable 
relationships with people is shown to be severely impaired, 
or by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in severe industrial impairment.  

To warrant a 100 percent evaluation, the attitudes of all 
contacts, except the most intimate, must be so adversely 
affected as to result in virtual isolation in the community; 
or there must be totally incapacitating symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or, as a result of the psychiatric 
disability, the individual must be been unable to obtain or 
retain employment.  

As for the above-mentioned criteria for a 100 percent rating, 
each element is to be considered separately.  If the severity 
of the psychiatric disability meets any one criterion, a 100 
percent rating would be warranted.  See Johnson v. Brown, 7 
Vet. App. 95, 97 (1994).  

Under the revised criteria, effective November 7, 1996, set 
forth at 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998), a 50 
percent evaluation is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than one a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  

In the veteran's case, his private outpatient treatment 
records for August 1994 to February 2001 show that he was 
seen in August 1994 for depression, and was prescribed Paxil.  
In October 1994, his underlying anxiety levels were lower; 
the Paxil, taken as directed, was working.  

The report of the veteran's July 1995 VA psychiatric 
examination, specifically conducted to determine the presence 
of PTSD, noted generalized anxiety disorder and polysubstance 
abuse.  The veteran was maintaining steady employment in a 
manufacturing factory.  The examining physician offered that 
he did not find that the veteran met the criteria for PTSD.  
In a January 1996 medical statement from T. Brennan, Ph.D., 
he related he treated the veteran and, throughout the course 
of his psychotherapy, the veteran described numerous 
incidences and manifestations of all major diagnostic 
symptoms of PTSD.  

VA examination report of July 1996 notes the veteran was 
working at the same job he had since his separation from 
active military service, although he was currently on 
voluntary layoff, receiving a percentage of his salary and 
going to a community college.  Mental status examination 
noted he was goal directed; relevant, with some trouble 
talking about specifiecs of Vietnam; sleep disturbance; 
trouble concentrating, and physiological response to events 
symbolizing his experiences in Vietnam.  The diagnosis was 
PTSD.  The report of his April 1997 VA psychiatric 
examination reported essentially similar findings.  However, 
the examining physician also noted that, although the veteran 
met most criteria for PTSD, in the examiner's opinion, that 
the issue was one more nearly of anxiety disorder and social 
phobia.  At that time, the veteran was employed, but on leave 
status.  

During a April 1997 VA psychiatric examination, it was noted 
that the veteran had taken an opportunity and had not worked 
for 18 months, and was taking a course in elementary 
education.  He was expecting to return to work in October 
1997.  

The veteran's August 1997 VA psychiatric examination report 
notes that he was employed by the same employer for many 
years, but he had had some job related difficulties whereby 
he was laid off on a couple of occasions, with a subsequent 
return related to backing by the union.  At time he was on 
voluntary layoff, receiving 80 percent pay, but his 
"points" would be up in a couple of months and he will have 
to return to work or go elsewhere.  He intended to return to 
work.  The diagnoses were generalized anxiety disorder, 
social phobia and polysubstance abuse.  The examiner offered 
that the veteran's Vietnam experiences were contributory to 
his overall problems and cannot be discounted.  The global 
assessment of functioning (GAF) score was 62 (indicating mild 
symptoms).  

The report of the veteran's June 1998 VA psychiatric 
examination notes he was still working and was involved in 
additional adult studies.  Following examination of the 
veteran, the psychiatrist, who had examined the veteran on 
previous compensation evaluation examinations, offered that 
he now found manifestations of PTSD, and so diagnosed the 
disability, along with possible attention deficit disorder 
and social phobia.  

An April 14, 1999, medical statement from L. McIntyre, M.D., 
a VA physician, essentially related that because of the 
veteran's current symptoms of PTSD and in spite of his 
ongoing therapy, he was unable to work.  A course of 
inpatient treatment was considered to get improved relief of 
his symptoms.  

From July 14, 1999, to October 8, 1999, the veteran was 
hospitalized at a VA medical facility for a scheduled 
admission to the inpatient PTSD program.  Following treatment 
of PTSD, as well as for dysthymic disorder, and attention 
deficit hyperactive disorder, he was discharged with a GAF of 
47 (indicating serious symptoms); he was unable to work at 
the time; and he was considered competent for VA purposes.  

In December 1999, VA received the veteran's claim for TDIU.  
Accompanying the application was a letter, dated in December 
1999, from his former employer noting that the effective date 
for the veteran's health leave was June 4, 1999.  

Dr. McIntyre, in a medial statement dated in December 1999, 
essentially related that the veteran continued the symptoms 
of PTSD, despite his inpatient treatment, and that he 
continued to by unable to work.  The physician did not expect 
significant improvement in the veteran's current level of 
symptomatology; he remained actively engaged in therapy; and 
he was expected to continue treatment.  Another VA 
psychiatrist, P Pothuloori, M.D., essentially reiterated the 
same medical opinion in a statement of May 2000.  

In June 2000, the Social Security Administration awarded the 
veteran disability pension, effective from June 1999, based 
on his PTSD.  In a November 2000 statement from T. Brennan, 
Ph.D., he related that he has been treating the veteran since 
1995 but the veteran's symptoms still persist; he is unable 
to work, to socialize, or to be an active participant in his 
family.  
Following VA psychiatric evaluation in March 2001, the 
psychiatrist diagnosed PTSD, delayed onset, chronic; 
polysubstance dependence in full long-term remission; and 
social phobia.  GAF score was 50 (indicating serious 
symptomatology and serious impairment in social and 
occupational functioning).  

In a May 2001 medical statement, B. Lindell, LCSW, LMHP, at 
the VA clinic essentially related that it was her opinion the 
veteran had gained some insight from treatment programming, 
but his condition was considered chronic and therapy was 
focused primarily on helping him manage his life more 
effectively.  The chance of his being gainfully employed was 
non-existent due to his inability to tolerate stress and 
difficulty coping in the work environment.  

A. Naseem, M.D., Director of the VA PTSD clinic, in an 
October 2001 medical statement essentially related that the 
veteran was under his care; the severity of symptoms had 
resulted in a depressive presentation, disabling the veteran 
to function in day-to-day responsibilities.  It has also 
prevented him from fulfilling his role as a father and a 
husband, a fact that has resulted in poor self-esteem.  The 
neurovegetative symptoms of poor sleep, low energy, limited 
concentration, flashbacks, nightmares, feelings of guilt, 
accompanied by increased vigilance and hyperarousal have 
responded minimally to the multiple m3edications prescribed 
over the course of time for this illness.  

The veteran's VA outpatient treatment for October 2002 to 
December 2003 show that he was receiving regularly scheduled 
treatment for PTSD.  During this time, a GAF score of 48 
(indicating serious symptoms) was consistently reported.  

The report of the veteran's April 2004 VA psychiatric 
examination notes that the examining psychiatrist accessed 
and reviewed the veteran's computerized patient record system 
and noted that the progress notes indicated continuing 
treatment of the same intensity over the period from late 
2002 to early 2004; a consistent diagnosis of PTSD, with 
frequent diagnosis of major depression; and GAF score of 
between 48 and 50.  In the physicians opinion, although 
variations in symptoms have been noted, the overall pattern 
and reports of GAF scores indicated that the veteran's 
condition has been stable, within a range of feeling better 
sometimes and worse at other times, but overall the 
trajectory of his treatment has not shown a progressive 
improvement or a progressive deterioration.  On mental status 
examination, some decrease in eye contact was noted; he was 
cooperative; mood was depressed; affect was constricted; 
speech was somewhat slowed in pacing, but normal tone and 
volume; thought content was focused; no evidence of 
delusions, hallucinations, grandiosity, or paranoia.  The 
examiner further noted the thought process was logical, goal 
oriented; no looseness of association or flight of ideas; no 
pressure of speech; he was oriented to time, person, place, 
and situation; memory, recent and remote, was intact; 
sensorium was clear; cognitive ability was in the average 
range.  

Following review of the veteran's claims file, the above-
mentioned psychiatric examiner presented an addendum to his 
April 2004 examination report.  Essentially, the examiner 
noted that the information in the claims file indicated that 
no diagnosis for PTSD was made in 1995.  By 1997, the 
diagnosis was made and was rated as mild.  Since that time, 
there had been a steady increase in symptoms, which were 
better at times and worse at other times.  They have for the 
past few years been in the serious range, as indicated by the 
GAF scores.  

The examining psychiatrist was specifically requested to 
evaluate haw the veteran's psychiatric disability picture due 
solely to PTSD affects his functioning.  In response, the 
physician offered that the PTSD has caused social and 
occupational impairment wit reduced reliability and 
productivity due to symptoms of difficulty concentrating, 
jumpiness, excessively watchful, irritability, and difficulty 
in relating in interpersonal relationships with people around 
him.  It has let to restrictions in activities of daily 
living, such as being able to get out and function 
independently.  He has very limited social network,.  Even 
small levels of stress have increased his symptomatology.  He 
has difficulty sustaining attention necessary to handle 
complex tasks, although he would be able to understand and 
remember short and simple instructions.  It is more likely 
than not that he would no be able to relate appropriately to 
coworkers and supervisors.  

The examining physician then noted that the next question is 
to determine symptoms that best describe the veteran's 
disability solely related to PTSD.  The physician offered 
that the veteran has difficulty in establishing and 
maintaining effective or favorable relationships with people.  
He is not psychotic.  He is on four medications, which are 
only partially controlling his symptoms.  

The above-mentioned VA examining physician was subsequently 
requested to determine which of five criteria are met based 
solely on the veteran's current symptoms of PTSD.  In a 
written opinion, dated in June 2004, based on a review of the 
entire record, and previous psychiatric examinations of the 
veteran, the physician offered that, under the criteria in 
effect prior to November 1996, the veteran's disability due 
to PTSD fits the criteria indicating definite impairment in 
ability to establish and maintain effective and wholesome 
relationships with people, which is the criteria warranting a 
30 percent rating.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  Under the revised criteria, effective November 
7, 1996, the veteran's disability due to PTSD fits the 
criteria indicating occupational and social impairment with 
reduced reliability and productivity, which are the criteria 
warranting a 50 percent rating.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).  

Applying the relevant law and regulations to the facts of 
this case, the Board notes that it is the medical opinions, 
based on multiple examinations of the veteran and review of 
the entire record, that the disability due to PTSD currently 
meets the overall criteria of a 30 percent rating under the 
applicable criteria in effect prior to November 1996 and for 
a 50 percent rating under the revised criteria, effective 
November 7, 1996.  

However, the veteran's PTSD is currently rated 50 percent 
disabling, effective from June 1995, the date of initial 
entitlement, and 70 percent disabling, effective from the 
time of his VA treating physician's medical statement of 
April 14, 1999, indicating the need for inpatient treatment 
and the veteran's problems with employment due to PTSD.  

By June 1999, the veteran was no longer working and has been 
has been unemployed since that time.  Effective from June 
1999, he has received Social Security Administration 
disability benefits based on his inability to maintain 
employment due to PTSD.  In addition, he has been awarded 
TDIU from VA, also effective from June 1999, due to his 
service-connected PTSD.  

Given the facts of this case, and resolving reasonable doubt 
in the veteran's favor, the Board finds that a 50 percent 
rating, and no higher, under either the criteria in effect 
prior to or as of November 7, 1996, is generous as an initial 
rating for his PTSD, effective from the effective date of the 
award of service connection for PTSD, given the medical 
evidence and medical opinions offered following multiple 
examinations of the veteran and numerous reviews of the 
entire record.  Prior to his increased symptomatology, which 
his treating physician in April 1999 and resultant inpatient 
treatment in July 1999 noted, he was working at a job he had 
had since his separation from service and he was taking adult 
education classes.  

With reasonable doubt being resolved in the veteran's favor, 
the Board finds that a 100 percent schedular rating is 
warranted for the veteran's PTSD disability, effective from 
April 14, 1999, the date he was last employed and the date he 
became entitled to Social Security Administration disability 
benefits based on his inability to work because of his PTSD.  
This 100 percent schedular rating is based on the criteria in 
effect prior to November 7, 1996, which notes that a 100 
percent rating is warranted when the evidence shows that the 
veteran is unable to obtain or retain employment due to his 
psychiatric disorder.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996); see also Johnson, 7 Vet. App. at 97.  

Inasmuch as the veteran has now been granted a 100 percent 
disability rating from his PTSD, effective from April 14, 
1999, the TDIU benefits are moot.  Both VA General Counsel, 
in VA OGCPREC No. 6-99 (June 7, 1999), and the Court, in 
Herlehy v. Principi, 15 Vet. App. 33 (2001) (per curiam), 
have determined that a claim for TDIU may not be considered 
when a schedular 100 percent rating is in effect.  



ORDER

A rating in excess of 10 percent for chloracne is denied.  

An initial rating in excess of 50 percent for PTSD is denied.  

Effective April 14, 1999, a 100 percent schedular rating is 
granted, subject to the applicable law and regulations 
governing payment of monetary benefits.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



